UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                                CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                             SEALING AND SCHEDULING ORDER




SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff JBR’s Letter-Motion to file portions of the Letter Motion Challenging Keurig’s

Clawback under seal (ECF No. 760) is GRANTED. The unredacted Letter-Motion filed at ECF

No. 762 shall remain under seal; however, JBR is directed to make the filing visible to all parties

to this action, not just the filing party and the Court.

         Plaintiff JBR’s Letter-Motion for a conference to discuss the Letter-Motion Challenging

Keurig’s Clawback is GRANTED. (ECF No. 761). This Motion will be discussed during the discovery

conference scheduled for Monday, March 2, 2020 at 10:30 am.

         The Clerk of Court is respectfully directed to close the Letter-Motions at ECF Nos. 760,

761 and 762.




Dated:          New York, New York
                February 20, 2020                      SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
